Citation Nr: 0523491	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-19 476	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for pancreatitis.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
November 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In his notice of disagreement received in August 2002, the 
veteran indicates that he had applied for compensation and 
pension.  Although the RO has adjudicated his claims for 
service connection, there is no indication that his claim for 
a pension has been addressed.  This issue is accordingly 
referred to the RO for initial development and adjudication.


FINDINGS OF FACT

The evidence of record does not show the veteran's current 
pancreatitis is etiologically linked to his service or any 
incident therein.


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in March 2003 and a supplemental statement of the case 
in January 2005, which notified him of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In April 2002, prior to the July 2002 rating decision, the RO 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for pancreatitis, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  At this stage of the appeal, no 
further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records and stressor 
verification records from all relevant sources identified by 
the veteran, and for which he authorized VA to request, were 
obtained by the RO.  38 U.S.C.A. § 5103A.  In this regard the 
Board notes that the record contains the following pertinent 
records:  service medical records and private treatment 
records, as well as VA treatment records and compensation 
examination report.  The veteran has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
pancreatitis.  His August 1978 medical history report shows 
that he had been hospitalized one day for stomach complaints 
two years before.  His accompanying induction examination 
report shows that clinical evaluation of his abdomen was 
normal.  He complained of sharp pain in his stomach and right 
side in September 1979.  The diagnosis was constipation.  In 
October 1979 he complained of stomach cramps and vomiting 
from questionable food poisoning.  The assessment was slight 
stomach virus.  He denied frequent indigestion or stomach, 
liver or intestinal problem in a medical history report dated 
in November 1979.  The accompanying separation examination 
shows no abnormalities.  

A September 1987 VA discharge summary shows the veteran was 
admitted with one day's history of sharp epigastric pain 
radiating through to his back with nausea and vomiting.  He 
denied previous abdominal pain or a history of peptic ulcers.  
The diagnosis was acute alcoholic pancreatitis.

Private treatment records, dating from April 1996 to January 
2002, show the veteran was diagnosed with pancreatic 
insufficiency in 1997 and was diagnosed with chronic 
pancreatitis due to alcoholism in October 2001.  Subsequent 
treatment records show ongoing treatment for chronic 
pancreatitis.

A letter from the veteran's private physician, received in 
June 2003, notes that the veteran was treated for severe 
pancreatitis in 1997 which led to pancreatic insufficiency 
and optic atrophy.  The physician indicates that review of 
military records from 1978 show the veteran first reported 
stomach problems at that time.  The physician opined that it 
was possible that the veteran's pancreatitis was first 
manifest in service and could be causally related to in 
service exposure to chemicals.  The physician concluded that 
a review of the veteran's military service and exposures was 
warranted.

A September 2004 VA examination report shows that the 
veteran's claims file was reviewed in conjunction with his 
examination.  The examination report notes that the veteran 
had two episodes of stomach complaints in service that were 
short-lived and that there was no evidence of pancreatitis in 
his service medical records.  The report further notes the 
veteran admitted to heavy alcohol use over a prolonged 
period.  It was also noted that an earlier CT scan of the 
veteran's abdomen revealed findings consistent with his 
history of alcohol abuse.  The diagnosis was chronic 
pancreatitis on replacement therapy with enzymes.  The 
examiner opined that there was no evidence of pancreatitis in 
service and that the current pancreatitis was not related to 
the veteran's service.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

After carefully reviewing the veteran's claims file the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for pancreatitis.  
While the evidence reveals that he currently suffers from 
pancreatitis, the competent, probative evidence of record 
does not etiologically link it to his service or any incident 
therein.  In this respect, the Board acknowledges the private 
physician's letter, received in June 2003; however, it is 
evident that this physician's statement was couched in the 
language of possibility or conjecture.  Service connection, 
however, may not be based on a resort to speculation or even 
remote possibility.  See Bloom v. West, 12 Vet. App. 185, 
186-87 (1999).  Rather, the Board finds more probative, the 
September 2004 examiner's opinion that the veteran's current 
disability is not the result of service or any incident 
therein, as it is clearly based on all of the medical 
evidence of record, including the overwhelming majority of 
post-service medical treatment records attributing the 
veteran's pancreatitis to his history of alcoholism.  This 
treatment evidence is not supportive of the veteran's claim, 
as it does not link his current complaints to service.  
Again, the preponderance of the probative medical evidence of 
record shows that the veteran's current pancreatitis is not 
etiologically linked to his service or any incident therein; 
but rather to his well-documented history of alcohol abuse.  

While the veteran believes his currently diagnosed 
pancreatitis is a result of his service, he is not competent 
to provide evidence that requires medical knowledge.  
Grottveit v. Brown, supra; Espiritu v. Derwinski, supra.  
Accordingly, the claim for service connection for 
pancreatitis must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for pancreatitis, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  


ORDER

Service connection for pancreatitis is denied.




                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


